DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites in the preamble the subcombination of a “ducted propulsion assembly” that is inconsistent with the body of the claim that recites limitations directed to the combination of the “aircraft”, “wing,”, and “ducted propulsion assembly”. This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because an “aircraft” or a “wing” is not an inherent component of the “ducted propulsion assembly”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 10, and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heironimus et al (US 20210276707 A1).
Examiner’s note: The independent claim(s) are written broadly such that the claims would also be rejected under 35 U.S.C. 102 and/or 35 U.S.C. 103 as being unpatentable over at least the following documents:
Harvey (US 20190344899 A1)
Murrow et al. (US 20190023390 A1) and corresponding family documents
Harvey (US 20200070990 A1)
Harvey (US 20190344900 A1)
Thompson et al. (US 20210094674 A1)
Harvey (US 20200070988 A1)
Hennig (US 20200195065 A1)
Knapp et al. (US 20160236790 A1)
Cottrell et al. (US 20190312439 A1)
Regarding claim 1, Heironimus teaches a ducted propulsion assembly for an aircraft, the ducted propulsion assembly comprising: a duct (Figure 1A-3); a plurality of stators each having a proximal end and a distal end (Figure 2, elements 120), the distal ends of the stators coupled to the duct (as depicted in Figure 2); a line replaceable centerbody assembly isostatically coupled to the proximal ends of the stators (Figures 2 and 3), the line replaceable centerbody assembly comprising one or more electric motors (Figure 4a, element 402. Figure 6, elements 602) driving an output driveshaft (Figure 4a, element 406. Figure 6, element 604); and a proprotor assembly interchangeably coupled to and rotatable with the output driveshaft of the line replaceable centerbody assembly (Figure 2, element 108), the proprotor assembly rotatable in a rotational plane to generate thrust (¶ [0028-0030]).
Regarding claim 2, Heironimus teaches the invention discussed in claim 1, wherein the line replaceable centerbody assembly further comprises a gearbox interposed between the output driveshaft and the one or more electric motors (Figure 4a, element 404. Figure 6, element 605), the gearbox receiving rotational energy from the one or more electric motors via a motor driveshaft (¶ [0032, 0035]).
Regarding claim 3, Heironimus teaches the invention discussed in claim 1, wherein the line replaceable centerbody assembly further comprises a blower fan configured to cool the one or more electric motors (Figure 4a, element 412. Figure 6, element 612).
Regarding claim 4, Heironimus teaches the invention discussed in claim 1, wherein the line replaceable centerbody assembly further comprises an oil management system including a heat exchanger (Figure 4, element 412. Figure 6, element 506) and an oil filter (Figure 9, element 910 as supported by ¶ [0038]).
Regarding claim 5, Heironimus teaches the invention discussed in claim 1, wherein the line replaceable centerbody assembly further comprises an oil management system including a heat exchanger (Figure 4, element 412. Figure 6, element 506) and an oil filter (Figure 9, element 910 as supported by ¶ [0038]).
Regarding claim 7, Heironimus teaches the invention discussed in claim 1, wherein the line replaceable centerbody assembly further comprises a plurality of support rails (Figure 5, element 504), the line replaceable centerbody assembly coupled to the proximal ends of the stators via the support rails (¶ [0034] indicates that the embodiment comprising the side rails is an embodiment that may be used to implement the electric motor assembly 300, which can be seen in Figure 3 as mounted to the proximal ends of the stators).
Regarding claim 8, Heironimus teaches the invention discussed in claim 7, wherein the line replaceable centerbody assembly further comprises a gearbox, a blower fan, a pitch actuator and a heat exchanger; and wherein, the one or more electric motors, the gearbox, the blower fan, the pitch actuator and the heat exchanger are interposed between the support rails (Figures 6 and 8).
Regarding claim 10, Heironimus teaches the invention discussed in claim 7, wherein the support rails have leading ends including end stop fittings configured to couple to the proximal ends of the stators (Figure 5), thereby preventing the line replaceable centerbody assembly from falling through the duct (Heironimus teaches the support rails having the stop fittings, these can be configured to couple to the end of the stators as seen in Figures 2 and 3 and mentioned in the response to claim 7. As such, the support rails would prevent the line replaceable centerbody assembly from falling through the duct inasmuch as Applicant has claimed).
Regarding claim 14, Heironimus teaches the invention discussed in claim 1, wherein the proprotor assembly comprises a plurality of proprotor blades having variable pitch (¶ [0003]); and wherein, the line replaceable centerbody assembly further comprises a pitch actuator configured to couple to the proprotor blades and control the pitch of the proprotor blades (¶ [0003]).
Regarding claim 15, Heironimus teaches the invention discussed in claim 1, wherein the proximal ends of the stators include interconnected end caps forming a cylindrical centerbody support frame, the line replaceable centerbody assembly interchangeably coupled to the proximal ends of the stators via the centerbody support frame (depicted in Figure 3).
Regarding claim 16, Heironimus teaches the invention discussed in claim 1, wherein the one or more electric motors comprise a stacked motor assembly including a plurality of electric motors (Figure 6).
Regarding claim 17, Heironimus teaches an aircraft comprising: a fuselage (Figures 1a-1b); and a plurality of ducted propulsion assemblies rotatably coupled to the fuselage (Figures 1a-1b), the ducted propulsion assemblies rotatable between a generally horizontal orientation in a vertical takeoff and landing flight mode and a generally vertical orientation in a forward flight mode(Figures 1a-1b), each ducted propulsion assembly comprising: a duct(Figures 1a-1b); a plurality of stators each having a proximal end and a distal end(Figures 1a-1b), the distal ends of the stators coupled to the duct(Figures 1a-1b); a line replaceable centerbody assembly isostatically coupled to the proximal ends of the stators (Figure 3), the line replaceable centerbody assembly comprising one or more electric motors driving an output driveshaft (Figures 4a-8); and a proprotor assembly interchangeably coupled to and rotatable with the output driveshaft of the line replaceable centerbody assembly (Figures 3-8), the proprotor assembly rotatable in a rotational plane to generate thrust (¶ [0028-0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heironimus et al. (US 20210276707 A1).
Regarding claim 6, Heironimus teaches the invention discussed in claim 1, except wherein the line replaceable centerbody assembly further comprises an instrumentation and controller unit including one or more controllers including a speed controller, the one or more electric motors configured to rotate at a rotational speed responsive to the speed controller. However, ¶ [0030] of Heironimus teaches the use of a flight control system. As is well known in the art, a flight control system typically comprise an aircraft engine control system, which comprise a plurality of controllers to include but not limited to throttle control (power lever) that sets the desired power, propeller controllers that monitor and set the RPM (revolutions per minute) and pitch of the propellers in response to the desired power, fluid mixture monitoring and controllers, electronic monitoring, storage, and control (Battery Management Systems), etc. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that an aircraft drive system comprised an instrumentation and controller unit including one or more controllers including a sped controller responsible for the rotational speed, in order to set a desired power and monitor and set the RPM and pitch rotors of an aircraft.
Regarding claim 9, Heironimus teaches the invention discussed in claim 7, wherein the aircraft further comprises a wing and the ducted propulsion assembly is rotatably coupled to the wing via a spindle (rotatable coupling depicted in Figures 1A, 1B, and 2, element 122); and wherein, the support rails comprise inboard and outboard support rails (Figure 5. ¶ [0005, 0007, 0009, 0034, 0042]). Heironimus fails to teach the support rails mounted collinear with the spindle. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to assume Heironimus’ side rails would be collinear with the rotatable coupling, as Figure 5 depicts the rails in the horizontal plane, and Figure 2 depicts the axis of rotation in the horizontal plane. Further it would have been obvious to one of ordinary skill in the art to specify that the support rails were collinear with the spindle, since it has been held that rearranging parts of an invention (the support rails, ducted propulsion assembly, and spindle taught by Heironimus) involves only routine skill in the art. See MPEP 2144.04 VI.
Regarding claim 18, Heironimus teaches the invention discussed in claim 17, except wherein the stators comprise slanted stators tapering from increasing to decreasing chord length from the distal ends of the stators to the proximal ends of the stators. It would have been an obvious matter of design choice prior to the effective filing date to claim stators with a tapering chord length since applicant has not disclosed that the tapering solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with non-tapered stator embodiment found in Heironimus.
Regarding claim 19, Heironimus teaches the invention discussed in claim 17, wherein the line replaceable centerbody assemblies are interchangeably coupled to the stators (this is suggested and would be obvious to one of ordinary skill in the art prior to the effective filing date as the drive unit is referred to as a “line replaceable unit” over 30 times in Heironimus’ disclosure. Additionally, Figure 5 depicts mounting fixtures on the side rails which suggests that the line replaceable unit would be mounted with the stators to form the ducted unit seen in Figures 2 and 3).
Regarding claim 20, Heironimus teaches the invention discussed in claim 17, further comprising one or more batteries configured to supply power to the line replaceable centerbody assemblies, wherein the line replaceable centerbody assemblies each further comprise a rapid electrical connection interface configured to transmit power from the one or more batteries. This is suggested and would have been obvious to one of ordinary skill in the art prior to the effective filing date as the aircraft is driven by an electric drive system comprising a plurality of motors used to drive the rotor system (abstract, claims). It would have been obvious to specify that the electric motors were receiving a source of electricity to drive the rotors, and that the electricity would have come from a storage bank (battery, capacitor, fuel cell) that stores generated power.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644